Citation Nr: 0406015	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  98-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1977 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a back disorder.  The veteran filed a 
timely appeal to this adverse determination.

In a June 2002 decision, the Board affirmed the RO's denial 
of the veteran's claim for service connection for a back 
disorder.  The veteran subsequently appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in an order dated in June 2003, the 
Court vacated the Board decision and remanded the case to the 
Board.  The case has been returned to the Board for appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in June 2002, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in June 2003, following the filing of a joint 
motion for remand and to stay further proceedings by the 
appellant and the Secretary of VA earlier that same month.  
This motion was filed, and subsequently granted, in order to 
allow VA to correct two deficiencies in its decision.  

First, the parties agreed that, because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)], a remand in this case was required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In particular, the parties 
determined that VA had not fully addressed whether VA's new 
duty to notify had been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that there is 
a statutory and regulatory requirement that VA specifically 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, a remand to the RO is required 
to ensure that VA's duty to notify is satisfied in this case, 
pursuant to the instructions contained in the Court's order.

The parties also agreed upon a second basis for remand.  
Although the veteran's account of the facts, circumstances 
and dates of his claimed inservice injury has varied 
significantly over the years, he has reported on at least one 
occasion that he injured his back in April 1967 during a 
bombardment, when he jumped from a crane, landing on his 
back.  Therefore, on remand the RO should determine whether 
the relaxed evidentiary standard of proof to determine 
service connection set forth in 38 U.S.C.A. § 1154 applies in 
this case.  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002); Collette v. Brown, 82 F.3d 389 (1996).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:
 
1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claim, 
and informed of what evidence, if any, is 
needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for a 
back disorder.  In readjudicating this 
issue, the RO should, pursuant to the 
joint motion for remand in this case and 
the Court's subsequent order, consider 
the applicability of the provisions of 
38 U.S.C.A. § 1154 relating to combat 
veterans.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's attorney should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 


matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


